DETAILED ACTION
Disposition of Claims
Claims 1-20 remain pending.  No amendments have been received. 

Response to Arguments
Applicant's arguments filed 10/22/2021 regarding the previous Office action dated 05/24/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Optional Authorization to Initiate Electronic Communications
The authorization provided by Applicant’s representative to communicate with the examiner via electronic mail is acknowledged.  

Examiner Initiated Interview
On 12/13/2021, the Examiner contacted Applicants to propose claim amendments that would result in the allowance of the application.  A video interview was held on 12/22/2021, and final claim amendment drafts were agreed upon later that day.  These amendments are presented below.  


Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent maturing from 16/897,617 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims and applicant’s arguments.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-13 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Jin et. al. (WO2018035059A1, Pub. 02/22/2018, Priority 08/15/2016; CITED ART OF RECORD; hereafter “Jin”) is withdrawn in light of the amendments to the claims and applicant’s arguments.

Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/897,617 (reference application) is withdrawn in light of the allowability of the instant application and the filing of the terminal disclaimer over the ‘617 application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Caplan on 12/22/2021.
The application has been amended as follows: 
IN THE CLAIMS:
	Please replace claim 1 with the following completely rewritten claim:
	1.  A method of determining the stoichiometry of protein components of an intact, non-enveloped viral particle, comprising: subjecting a sample comprising said viral particle to hydrophilic interaction liquid chromatography (HILIC) to separate the protein components of the viral capsid of the viral particle; determining the masses of protein components of the viral capsid to identify the protein components separated by HILIC; determining the relative abundance of the protein components of the viral capsid from the HILIC separation, thereby determining the stoichiometry of protein components of the viral capsid of said viral particle.

	Please replace claim 19 with the following completely rewritten claim:
19.  A method of determining the heterogeneity of protein components of a capsid of an intact, non-enveloped viral particle comprising: subjecting a sample comprising said viral particle to hydrophilic interaction liquid chromatography (HILIC) to separate protein components of the viral particle’s capsid; determining the masses of the protein components of the capsid; comparing the determined masses of the protein components of the viral particle’s capsid with theoretical masses, wherein a deviation of one or more of the masses of protein components of the viral particle’s capsid from the theoretical masses is indicative of capsid heterogeneity.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the examiner’s amendments incorporated herein, the application is determined to be novel and nonobvious over the prior art.  Further, the amendments allow the arguments presented by applicant to be more persuasive insomuch that they now are more directed towards a method of using HILIC not to purify intact viral particles, but instead subject these non-enveloped viral particles directly to HILIC to determine the viral capsid makeup.  Further, the intact, non-enveloped viral particles are not subjected to a denaturation step prior to analysis, which imparts novelty over the prior art disclosures.  The closest prior art is already of record in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1-20 are allowed.
and is listed below.
Liu AP, et. al. J Pharm Biomed Anal. 2020 Sep 10;189:113481. Epub 2020 Jul 21.Post-filing applicant-related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648